USDC IN/ND case 3:20-cv-00891-DRL-MGG document 7 filed 11/23/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JOEL VICTOR VALLE,

                       Plaintiff,

        v.                                          CAUSE NO. 3:20-CV-891-DRL-MGG

 WESTVILLE CORRECTIANAL
 FACILITY,

                       Defendant.

                                    OPINION & ORDER

       Joel Victor Valle, a prisoner without a lawyer, filed a complaint alleging that he

was subjected to unconstitutional conditions while housed at the Westville Correctional

Facility. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against an immune defendant.

       The Eighth Amendment prohibits conditions of confinement that deny inmates

“the minimal civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773

(7th Cir. 2008) (citations omitted). The Eighth Amendment only protects prisoners from

conditions that “exceeded contemporary bounds of decency of a mature, civilized

society.” Lunsford v. Bennett, 17 F.3d 1574, 1579 (7th Cir. 1994) (citing Jackson v. Duckworth,
USDC IN/ND case 3:20-cv-00891-DRL-MGG document 7 filed 11/23/20 page 2 of 3


955 F.2d 21, 22 (7th Cir. 1992). In other words, “[a]n objectively sufficiently serious risk is

one that society considers so grave that to expose any unwilling individual to it would

offend contemporary standards of decency.” Christopher v. Buss, 384 F.3d 879, 882 (7th

Cir. 2004) (quotation marks and citations omitted) (emphasis in original).

       Here, Mr. Valle alleges that the Westville Correctional Facility failed to provide

him with “appropriate housing under Policy 01-04-101” because the call buttons in the

building where he was housed are broken. ECF 1 at 2. Mr. Valle says he suffers from

seizures and needs help quickly when he “feel[s] an attack coming on.” Id. Because the

call buttons don’t work, guards advised him to “just scream for help,” but the other

inmates were often too loud for Mr. Valle to be heard. On December 18, 2019, Mr. Valle

felt a seizure coming on and began to yell for help. He pounded his head on the door

before passing out and waking up covered in blood. He was seen by a nurse, who told

him to fill out a healthcare request form. Mr. Valle is still experiencing head pain from

the incident. Although Mr. Valle has left the section of the complaint regarding requested

relief blank, the grievance forms he references and attaches to the complaint state that he

is seeking “proper housing” (e.g. transfer to a cell with a camera or call button) and help

with his injury. See ECF 1-1 at 2–6, 9.

       Since initiating this lawsuit, Mr. Valle has been transferred from the Westville

Correctional Facility to the New Castle Correctional Facility. ECF 4. “If a prisoner is

transferred to another prison, his request for injunctive relief against officials of the first

prison is moot unless he can demonstrate that he is likely to be retransferred.” Higgason

v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (internal quotation marks and citation omitted);


                                              2
USDC IN/ND case 3:20-cv-00891-DRL-MGG document 7 filed 11/23/20 page 3 of 3


see also Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011). “Allegations of a likely retransfer

may not be based on mere speculation.” Higgason, 83 F.3d at 811. There is no indication

in the record that Mr. Valle is likely to be retransferred to the Westville Correctional

Facility. Therefore, any injunctive relief he seeks against the Westville Correctional

Facility or its Warden is now moot.1

        For these reasons, this case is DISMISSED AS MOOT.

        SO ORDERED.

        November 23, 2020                               s/ Damon R. Leichty
                                                        Judge, United States District Court




        1 In the event Mr. Valle is attempting to seek monetary damages against the Westville
Correctional Facility, he may not do so as state agencies such as the Indiana Department of Correction—
and the individual prisons that are a part of it—are immune from such a suit pursuant to the Eleventh
Amendment. See Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001).




                                                   3
